Citation Nr: 0928098	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-21 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
degenerative disc disease of the cervical spine, rated as 10 
percent disabling between October 2, 2003 and November 19, 
2008.

2.  Entitlement to an increased initial disability rating for 
degenerative disc disease of the thoracolumbar spine, rated 
as 10 percent disabling between October 2, 2003 and November 
19, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1986 to 
February 1987, and from November 1987 to October 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

When this case was previously before the Board in June 2008, 
it was decided in part and remanded in part.  It has since 
returned to the Board for further appellate action.

The Board notes that in a March 2009 Supplemental Statement 
of the Case (SSOC), the Veteran's disability ratings for 
degenerative disc disease of the cervical spine and 
thoracolumbar spine were increased to 20 percent and 40 
percent, respectively.  An effective date for these increases 
of November 20, 2008 was assigned.  In response to the SSOC, 
the Veteran indicated that he was satisfied with the amount 
of the increases, but disagreed with the November 2008 
effective date, contending that the severity of his 
disabilities arose well before this date.  Moreover, the 
Veteran's representative, in a Form 646 and an informal 
hearing presentation, acknowledged the March 2009 increase, 
and noted that the Veteran disagreed only with the date of 
increase.  In light of these statements, the Board views that 
the Veteran has effectively withdrawn his request for an 
increased rating for the disabilities for the period 
beginning November 20, 2008.  Accordingly, the Board has 
narrowed the scope of its review to the period between 
October 2, 2003 and November 19, 2008.




FINDINGS OF FACT

1.  Medical records between October 2, 2003 and November 19, 
2008 demonstrate that forward flexion of the cervical spine 
was not limited to 30 degrees or less or that the combined 
range of motion was less than 170 degrees; the cervical spine 
was not ankylosed, there was no significant neurological 
impairment, abnormal gait, abnormal spinal contour, or 
incapacitating episodes due to the disability.

2.  Medical records between October 2, 2003 and November 19, 
2008 demonstrate that forward flexion of the thoracolumbar 
spine was not limited to 60 degrees or less or that the 
combined range of motion was less than 120 degrees; the 
thoracolumbar spine was not ankylosed, and there was no 
significant neurological impairment, abnormal spinal contour, 
abnormal gait, or incapacitating episodes due to the 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial disability rating 
for degenerative disc disease of the cervical spine, rated as 
10 percent disabling between October 2, 2003 and November 19, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4,45, 4.71a, Diagnostic Codes 5235-5243 (2008).

2.  The criteria for an increased initial disability rating 
for degenerative disc disease of the lumbar spine, rated as 
10 percent disabling between October 2, 2003 and November 19, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4,45, 4.71a, Diagnostic Codes 5235-5243 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letter mailed in November 2003.  Notice that a 
disability rating and an effective date for the award of 
benefits are assigned where service connection is awarded was 
provided in April 2006, pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the Veteran was 
not provided complete notice until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim in March 2009.  See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error 
may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided before the 
initial adjudication of the claim.  See also VAOPGCPREC 8-
2003 (Dec. 22, 2003) (in which the VA General Counsel held 
that a Statement of the Case was required in cases involving 
a "downstream" issue, such as an initial rating, but 
38 U.S.C.A. § 5103(a) did not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue).  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and nonprejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.




Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Degenerative disc disease of the cervical or thoracolumbar 
spine is rated either under General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that if there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  

Note (1) following the formula provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  

A 10 percent evaluation is in order for forward flexion of 
the cervical spine greater than 30 degrees but not greater 
than 40 degrees; combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or 
a vertebral body fracture with loss of 50 percent or more of 
height.  A 20 percent evaluation is warranted for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; a combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation is assigned in 
cases of forward flexion of the cervical spine of 15 degrees 
or less, or favorable ankylosis of the entire cervical 
spine.  A 40 percent evaluation is in order for unfavorable 
ankylosis of the entire cervical spine.  A 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.

An evaluation of 10 percent is warranted if forward flexion 
of the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or if there is a vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Normal forward 
flexion, extension, and bilateral lateral flexion of the 
cervical spine are zero to 45 degrees; and normal bilateral 
lateral rotation is zero to 80 degrees.  The normal combined 
range of motion of the cervical spine is to 340 degrees.  
Third, in exceptional cases, an examiner may state that, 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
the regulation.  Fourth, each range of motion should be 
rounded to the nearest 5 degrees.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that the disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  According to this regulation, it is essential 
that the examination on which ratings are based adequately 
portrays the anatomical damage, and the functional loss, with 
respect to these elements.  In addition, the regulations 
state that the functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the veteran undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected cervical and lumbar degenerative disc 
disease disabilities.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

In a September 2004 rating decision, the RO granted service 
connection for degenerative disc disease of the cervical 
spine and thoracolumbar spine.  The disabilities were each 
assigned a 10 percent rating under Diagnostic Codes 5242-
5243, effective October 2, 2003.  The Veteran appealed this 
decision, contending that his cervical and thoracolumbar 
spine disability had worsened in severity and warranted a 
higher rating.  As noted above, in March 2009, the disability 
rating for the Veteran's cervical spine disability was 
increased to 20 percent and to 40 percent for the 
thoracolumbar spine, effective November 20, 2008.  The 
Veteran has indicated his satisfaction with those current 
ratings, and only the ratings from October 2, 2003 through 
November 19, 2008 are addressed herein.  

The medical evidence of record for the period prior to 
November 20, 2008, consists of a VA examination from February 
2004.  Upon examination, the examiner noted a history of 
lumbar disc spondylosis at L-5 and cervical spondylosis.  The 
Veteran described constant, sharp low back pain that traveled 
to his right leg, as well as sharp cervical spine and neck 
pain the traveled to the left arm.  While he indicated that 
these conditions did not cause any incapacitation, he 
reported functional impairment related to pain with prolonged 
sitting, lifting, and bending.  

A physical examination of the cervical spine revealed a 
positive Spurling test indicating radiating pain with no 
evidence of muscle spasm.  There was evidence of paracervical 
tenderness.  Range of motion testing of the cervical spine 
revealed that flexion was to 40 degrees, with pain beginning 
at 40 degrees.  Extension was to 35 degrees, with pain also 
beginning at the endpoint of the motion.  Right and left 
lateral flexion were each to 40 degrees, with pain also 
beginning at 40 degrees.  Right rotation was to 65 degrees 
and left rotation was to 60 degrees, each with pain beginning 
on the endpoint on the motion.  Though the examiner found 
that range of motion was additionally limited by pain, he 
found that it was not additionally limited by fatigue, 
weakness, lack of endurance, or incoordination.  There was no 
ankylosis of the spine.

As for the Veteran's thoracolumbar spine, there were no 
complaints of radiating pain on movement, and muscle spasm 
was absent.  There was tenderness noted on examination of the 
paraspinal muscles.  Straight leg raising was negative on the 
right and left.  Range of motion testing revealed that 
flexion was to 90 degrees with pain beginning at 90 degrees; 
extension was to 30 degrees with pain also beginning at the 
endpoint.  Right and left lateral flexion, as well as right 
and left rotation, were each to 30 degrees with no pain.  The 
examiner found that range of motion was additionally limited 
by pain, but not by weakness, lack of endurance, or 
incoordination.  He noted no ankylosis of the spine, or signs 
of intervertebral disc syndrome.

A peripheral nerve examination was within normal limits.  X-
ray results for the thoracolumbar spine were also within 
normal limits, while an X-ray of the cervical spine revealed 
degenerative disc disease with osteoarthritis at C5-6 with 
bilateral foraminal narrowing.  The examiner concluded by 
diagnosing the Veteran with lumbar strain and cervical 
spondylosis.  

Based on the foregoing medical evidence, the Board finds that 
the Veteran was not entitled to a disability rating in excess 
of 10 percent for his cervical or thoracolumbar spine 
disabilities for the period between October 2, 2003 and 
November 19, 2008.  The February 2004 examination report does 
not indicate that forward flexion of the thoracolumbar spine 
was less than 60 degrees, or that forward flexion of the 
cervical spine was less than 30 degrees.  Combined range of 
motion of the thoracolumbar spine was greater than 120 
degrees, and greater than 170 degrees for the cervical spine.  
There was also no evidence of muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour.

Moreover, while pain was noted on examination, it was 
consistently experienced at only the endpoints of the 
relevant motions.  In each instance, the extent of pain-free 
motion substantially exceeded the limitation that would need 
to be shown for an increase.  There was no muscle atrophy, 
weakness, or incoordination.  As such symptomatology has been 
considered in the assigned schedular ratings, the Board finds 
that there is no additional functional loss to support higher 
ratings.  See DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45. 

The Board has taken into consideration the Veteran's various 
statements regarding the severity of his symptoms and the 
impact of the disabilities on his daily life.  The Veteran 
was granted 10 percent disability ratings for degenerative 
disc disease of the cervical and thoracolumbar spine because 
of the functional impairment resulting from the disabilities.  
As explained above, the objective evidence from the period on 
appeal shows that he did not have sufficient functional 
impairment to warrant higher ratings.  

The Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of 10 percent for 
both the cervical spine and thoracolumbar spine, but has 
found none.  In particular, the Board notes that the record 
from the period on appeal does not show that the Veteran 
experienced any incapacitating episodes requiring bed rest 
prescribed by a physician.  In addition, the record does not 
confirm that he experienced any significant neurological 
impairment in either the upper or lower extremities as a 
result of the disabilities.  The Board acknowledges the 
notations from the February 2004 examiner regarding symptoms 
of the left upper extremity.  A peripheral nerve examination, 
however, was within normal limits.  Moreover, during a 
November 2008 VA examination, the Veteran did not complain of 
radiating pain to the limbs, and detailed motor and sensory 
examinations of the upper and lower extremities revealed no 
abnormalities.  There is no other evidence of record from the 
period between October 2, 2003 and November 19, 2008, 
demonstrating mild radiculopathy associated with a cervical 
spine disability.  In short, the evidence does not 
demonstrate that the criteria for separate evaluations for 
associated radiculopathy of any extremity have been met.  See 
38 C.F.R. § 4.124a (concerning neurological disorders).

The Board has also considered the doctrine of reasonable 
doubt but has determined that it is not applicable to the 
claims because the preponderance of the evidence is against 
the claims.

Consideration has been given to assigning a staged rating 
during the period on appeal; however, at no time during the 
period in question has either of the disabilities warranted 
more than a 10 percent rating.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disabilities 
and that the manifestations of the disabilities are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication that the average industrial 
impairment from the disabilities would be in excess of those 
contemplated by the assigned ratings.  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to an increased initial disability rating for 
degenerative disc disease of the cervical spine, rated as 10 
percent disabling between October 2, 2003 and November 19, 
2008, is denied.

Entitlement to an increased initial disability rating for 
degenerative disc disease of the thoracolumbar spine, rated 
as 10 percent disabling between October 2, 2003 and November 
19, 2008, is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


